DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A preliminary amendment was filed on 10/28/2019.
Claims 1-15 are pending.
Claims 1 and 3-15 are amended.
Claim 2 is original.
Claims 1, 14, and 15 are independent.

Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also
The following limitations include intended use limitations: 
Claim 14: “A server, associated with a service provider, for use in providing access to securely stored data, the server comprising at least one computing device configured to: …”

Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The following limitations include nonfunctional descriptive material: 
Claims 1, 14, 15:  “… one or more requests for services”;
Claims 1, 14, 15:  “a record of each requested service together with the digital identifier”
Claims 1, 14, 15:  “a list of services provided to the user by the service provider”
Claims 1, 14, 15: “sPIN indicating the user details and comprising a flag indicating that the sPIN indicates the user details”
Claim 4: “wherein the digital identifier is a payment token”
Claim 5: “wherein the sPIN is in a format corresponding to that of a primary account number (PAN)”
Claim 6: “wherein the sPIN consists of nineteen digits”
Claim 7: “wherein the user details indicate one or both of an account number and a sort code of an account associated with the digital identifier”  
Claim 8: “wherein the flag is a single digit”
Claim 9: “the sPIN is in a format corresponding to … last four digits of the sort code.”
Claim 10: “flag is a flag code corresponding to a code stored by the network processor and/or an issuer of an account associated with the digital identifier”
Claim 11: “the sPIN is in a format corresponding to … last four digits of the sort code.”
Claim 12: “the sPIN is in a format corresponding to … indicate the primary account number.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 14, and 15, the claims recite the limitation "the network processor".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are rejected by virtue of dependency on rejected base claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2010/0199098 A1).

Regarding claims 1, 14, and 15, King discloses a method, system, and product, for providing access to securely stored data, comprising:
receiving, at a server of a service provider, from a user device, one or more [set of personal information], each such [set] indicating the same digital identifier (see para. 0023, 0030);
securely storing, by the server, in an interactions database, a record of each [set of personal information] together with the digital identifier (see para. 0031); 
at a later time, receiving, at the server, from a communications device, a request for a list of [personal information], said request indicating user details which are available to the user but which were not indicated in any of the one or more [sets of personal information] (see para. 0024, 0032, 0019); 
generating, by the server, a special personal identifier number (sPIN), the sPIN indicating the user details and comprising a flag indicating that the sPIN indicates the user details (see para. 0028-0029);
sending, by the server, a request for the digital identifier to the network processor, the request comprising the sPIN (see para. 0028-0029);
receiving, at the server, from the network processor, a response to the request for the digital identifier, said response comprising the sPIN and the digital identifier (see para. 0028-0029);
responsive thereto, obtaining, by the server, from the interactions database, the record of each [set of personal information] associated with the digital identifier (see para. 0039); and
providing, by the server, to the communications device, the record of each [set of personal information] associated with the digital identifier (see para. 0039).

Regarding claim 2, King discloses the method of claim 1, wherein the communications device is the user device (see para. 0023, 0030).

Regarding claim 3, King discloses the method of claim 1, wherein the digital identifier is stored on the user device (see para. 0028-0029).

Regarding claim 4, King discloses the method of claim 1, wherein the digital identifier is a token (see para. 0028-0029).

Regarding claim 5, King discloses the method of claim 1, wherein the sPIN is in a format corresponding to that of a primary account number (PAN) (see para. 0028-0029).

Regarding claim 6, King discloses the method of claim 1, wherein the sPIN consists of nineteen digits (see para. 0028-0029).  

Regarding claim 7, King discloses the method of claim 1, wherein the user details indicate one or both of an account number and a sort code of an account associated with the digital identifier (see para. 0024, 0032, 0019)

Regarding claim 8, King discloses the method of claim 1, wherein the flag is a single digit (see para. 0028-0029).  

Regarding claim 9, King discloses the method of claim 8, wherein: the sPIN is in a format corresponding to that of a primary account number (PAN) for an account associated with the digital identifier; the user details indicate one or both of the primary account number and a sort code of the account; a first six digits of the sPIN identify an issuer of the account, and indicate a first two digits of the sort code; one of the remaining digits of the sPIN is the flag; eight of the remaining digits of the sPIN indicate the primary account number; and four of the remaining digits of the sPIN indicate a last four digits of the sort code (see para. 0028-0029).  

Regarding claim 10, King discloses the method of claim 1, wherein the flag is a flag code corresponding to a code stored by the network processor and/or an issuer of an account associated with the digital identifier (see para. 0028-0029).  

Regarding claim 11, King discloses the method of claim 10, wherein: the sPIN is in a format corresponding to that of a primary account number (PAN) for an account associated with the digital identifier; the user details indicate one or both of the primary account number and a sort code of the account; a first six digits of the sPIN are the flag code, and identify an issuer of the account; one of the remaining digits of the sPIN indicates a first two digits of the sort code; eight of the remaining digits of the sPIN indicate the primary account number; and four of the remaining digits of the sPIN indicate a last four digits of the sort code (see para. 0028-0029).  

Regarding claim 12, King discloses the method of claim 10, wherein: the sPIN is in a format corresponding to that of a primary account number (PAN) for an account associated with the digital identifier; the user details indicate one or both of the primary account number and a sort code of the account; a first six digits of the sPIN are the flag code, and identify an issuer of the account; a final digit of the flag code indicates a digit of the sort code; five of the remaining digits of the sPIN indicate the remainder of the sort code; and eight of the remaining digits of the sPIN indicate the primary account number (see para. 0028-0029).  

Regarding claim 13, King discloses prior to receiving the request for the list of services provided to the user by the service provider: receiving, from a further user device, one or more further [set of personal information], each such [set] indicating a further digital identifier different to the digital identifier received from the user device (see para. 0023, 0030); and securely storing, in the interactions database, a record of each further [set of personal information] together with the further digital identifier (see para. 0031); wherein the response to the request for the digital identifier further comprises the further digital identifier (see para. 0028-0029); the method further comprising: responsive to receiving the response, obtaining, from the interactions database, the record of each further [set of personal information] associated with the further digital identifier (see para. 0039); and providing, to the communications device, the record of each further [set of personal information] associated with the further digital identifier (see para. 0039).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692